DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          RAYMOND SORIA,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2632

                           [February 3, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Scott Suskauer,
Judge; L.T. Case No. 501997CF005869A.

  David M. Lamos of the Law Offices of David M. Lamos, Fort Pierce, for
appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., LEVINE and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.